             Case 1:20-cv-03834-JGK Document 3 Filed 06/08/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK




 Alcoa Corporation and Alcoa USA Corp.,

                 Plaintiffs,                                Civil Action No. 20-cv-3834
        v.

 Anheuser-Busch InBev SA/NV, Anheuser-
 Busch Companies, LLC, Metal Container
 Corporation,

                 Defendants.




                                             ORDER

        Before the Court is the parties’ Joint Letter Motion to Seal Commencement Documents

(the “Motion”). Having read and considered the parties’ Motion, and for good cause shown, the

Motion is GRANTED.

        The Clerk of the Court is directed to:

   1.        Unseal the case and upload the unredacted copies of Plaintiffs’ Complaint and

             Exhibits “A”, “C”, and “D” to the Court’s Electronic Case Filing system (“ECF”) in

             accordance with normal public docketing procedure;

   2.        Upload a redacted copy of Exhibit “B” to Plaintiffs’ Complaint to the Court’s ECF

             system;

   3.        Maintain an unredacted copy of Exhibit “B” to Plaintiffs’ Complaint under seal; and
           Case 1:20-cv-03834-JGK Document 3 Filed 06/08/20 Page 2 of 2



   4.      Change the status of this matter to public, allowing ECF filing and case management

           in accordance with the Local Rules of the United States District Court for the

           Southern District of New York.

        Further, Defendants’ request to file their answer, motion, or other response to the

Complaint by email to chambers in the event that ECF filing is not available in this matter by the

deadline for such response is GRANTED.

IT IS SO ORDERED.

New York, NY

June 6, 2020                                          /s/ John G. Koeltl

                                              The Honorable John G. Koeltl
                                              United States District Judge
